Citation Nr: 1625514	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-06 593A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left lateral ankle strain.

2.  Entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel











INTRODUCTION

The Veteran served on active duty from April 1971 to December 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


